William R. Lees appeals the trial court's judgment that the condition precedent in an option agreement he had with Helen Meyer had not been fulfilled, and thus the option agreement was not an enforceable contract. Lees contends that the judgment is contrary to law because the condition precedent was fulfilled and did not expire on Meyer's death. We affirm based on our prior decision in this case and because the judgment is not against the manifest weight of the evidence.
In 1972, Lees and Meyer entered into an agreement whereby Lees purchased some of Meyer's property and was given an option to purchase Meyer's home and the remaining property "at the time that Helen Meyer no longer desires to reside in said home."
In 1989, Lees became aware that Meyer was no longer living in the house. Lees notified Meyer of his intent to exercise the option to purchase the house. Meyer refused to abide by the option. Lees sued for specific performance, seeking to compel Meyer to abide by the option. After the filing of the suit, Meyer died and her executor was substituted as a party in the action.
This case is before us for the second time. See Lees v.Meyer (Sept. 2, 1992), Lorain App. No. 5241, unreported, 1992 WL 217838 Initially, the trial court granted summary judgment to Meyer's executor, finding that there was no consideration given for the option agreement. Lees appealed and we reversed the summary judgment, holding that the language of the option agreement could be interpreted to show that there was consideration. On remand, the case proceeded to trial. The trial court determined that the condition precedent had not been fulfilled during Meyer's life and that the option expired upon her death; therefore, it was not an enforceable contract.
Lees now appeals, asserting one assignment of error.
                           Assignment of Error
"The trial court's finding that Helen Meyer did not express her desire to no longer live in the residence is not supported by the evidence, and the trial court's ruling that the plaintiff-appellant's rights under the option agreement terminated with the death of Helen Meyer are [sic] contrary to law."
Initially, Lees contends that the option contract did not expire on Meyer's death and that the condition precedent in the option agreement was fulfilled at her death, thereby making the option an enforceable contract. *Page 85 
Conditions precedent must be fulfilled before an option ripens into an enforceable contract. Masonic Temple Co. v.Adams (1958), 106 Ohio App. 23, 6 O.O.2d 281, 153 N.E.2d 198;Valentine v. Clippinger (1965), 4 Ohio App.2d 303, 305, 33 O.O.2d 350, 351, 212 N.E.2d 424, 425. In this case, the condition precedent that needed to be fulfilled before the option agreement became an enforceable contract was "that Helen Meyer no longer desires to reside in said home." On the first appeal, this court rejected the argument that the option clause was unambiguous and remanded the case to the trial court for interpretation of that clause. Based on that prior decision, we will not, nor has Lees asked us to, revisit whether this option clause is ambiguous. On remand, the trial court resolved the ambiguity as requiring an expression of Meyer's desire before her death and that factual determination will not be disturbed on appeal.
Lees also contends that the trial court's finding that during her lifetime Meyer did not express her desire to no longer reside in the home is against the manifest weight of the evidence. Upon review of the evidence before the trial court, we cannot say that this finding is against the manifest weight of the evidence.
The assignment of error is overruled and the judgment of the trial court is affirmed.
Judgment affirmed.
COOK, P.J., and QUILLIN, J., concur.
BAIRD, J., dissents.